 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   PHILLIP ROSENBLUM,            )   NO. SA CV 19-758-JVS(E)
                                   )
12             Petitioner,         )
                                   )   ORDER ACCEPTING FINDINGS,
13        v.                       )
                                   )   CONCLUSIONS AND RECOMMENDATIONS
14   KEN CLARK, Warden,            )
                                   )   OF UNITED STATES MAGISTRATE JUDGE
15                  Respondent.    )
     ______________________________)
16

17         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

18   Petition, all of the records herein and the attached Report and

19   Recommendation of United States Magistrate Judge.     Further, the Court

20   has engaged in a de novo review of those portions of the Report and

21   Recommendation to which any objections have been made.      The Court

22   accepts and adopts the Magistrate Judge’s Report and Recommendation.

23

24         IT IS ORDERED that: (1) Petitioner’s request for an evidentiary

25   hearing is denied; and (2) Judgment shall be entered denying and

26   dismissing the Petition with prejudice.

27   ///

28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge’s Report and Recommendation and the Judgment

 3   herein on Petitioner and counsel for Respondent.

 4

 5             DATED: November 18, 2019.

 6

 7

 8                                         _______________________________
                                                   JAMES V. SELNA
 9                                          UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
